DATED NOVEMBER 20, 2007 FILED PURSUANT TO RULE 433 REGISTRATION NO. 333-124310 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES F, FLOATING RATE NOTES DUE 2008 SUBJECT FINAL PRICING DETAILS Issuer: Caterpillar Financial Services Corporation Title of Securities: Medium-Term Notes, Series F, Floating Rate Notes Due 2008 Ratings: A2/A Format: SEC Registered-Registration Statement Number 333-124310 Trade Date/Pricing Effective Time: November 20, 2007 Settlement Date (Original Issue date): November 27, 2007 Maturity Date: November 26, 2008 Principal Amount: $400,000,000 Price to Public (Issue Price): 100.00% All-in-price: 99.950% Net Proceeds to Issuer: $399,800,000 Interest Rate Basis: 3 Month USD LIBOR Spread (Plus or Minus): + 12 basis points (0.12%) Interest Rate Calculation USD LIBOR determined on Interest Determination Date plus the Spread Interest Reset Periods and Dates Quarterly on the 26th of each February, May, August and November of each year, subject to Modified Following Business Day convention Interest Determination Dates: Quarterly, two London Business Days prior to each Interest Reset Date Interest Payment Dates: Interest will be paid quarterly on the 26th of each February, May, August and November of each year, commencing February 26, 2008, and ending on the Maturity Date Day Count Convention: Actual/360 Denominations: Minimum denominations of $1000 with increments of $1000 thereafter Bookrunners: JP Morgan(100%) CUSIP: 14912L3M1 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling collect 1-212-834-4533.
